Title: To George Washington from Richard Henry Lee, 27 July 1789
From: Lee, Richard Henry
To: Washington, George



Dear Sir
New York July the 27 1789

I intended this morning to have personally delivered you the letters that I now enclose and had hopes of being indulged with a private conversation on the contents of them; but I was hindered by the company then present. Your ill state of health as well as my own, and the business that surrounds us both, may perhaps under this mode of conveyance the most convenient—The letter that I have now the honor to enclose from Mr Charles Lee has been in my possession more than a fortnight, and would have been sooner presented had I not been restrained by the consideration of your state of health which appeared to me not to admit of being troubled with business of any kind. My sons letter came here on Saturday last—Mr Scott, of whom Mr Charles Lee speaks, I well know, and I verily believe that his capacity for business, particularly in the line he is recommended for, his diligence and sobriety qualify him eminently for an office in the Customs. And I incline to think that the Surveyors place of Alexandria will be more profitable than the Collectorship of Dumfries—And he already resides at the former of these places. I send my sons letter more from a desire to comply with his request, than from any opinion I have of the place being worth the acceptance of any trustworthy person—I

do not however undertake to judge for him, and I am sure that you are a much better Judge of the affair than I am. Great responsibility, extensive duties of office, and constant confinement are required from the Collectors, or a deputy with salary must do the business in case of absence. And at Dumfries the duties of Collector, Naval Officer, and Surveyor must all be performed by the former—At the same time that the profit of the office, so far as I am able to judge, will not exceed £52. annual from which must be deducted the expences of the office. Whatever you are pleased to do Sir in this affair will be perfectly agreeable to me. It is in consequence of the strongest recommendations from our friend Colo. Henry Lee of Stratford and from many other respectable persons that I mention Mr Musco Livingston who has resided some time at Norfolk and who is desirous of serving in the office of Surveyor for the district of Norfolk & Portsmouth. He is a native of Essex County in Virginia, has been in trade and is well acquainted with Ship business—He was a Lieutenant in one of our frigates in the late war. He is certainly a Gentleman and a Man of business, and I think that he will discharge the duties of the Office he sollicits with very great propriety.
With the sincerest wishes for the complete reestablishment of your health, and with very great respect and esteem I have the honor to be Sir your most affectionate and obedient

Richard Henry Lee

